EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for the following examiner's amendment was given in an interview with Brian M. Bonner on February 12th, 2021.
The application has been amended as follows:

Claim 17, line 23, replace “pass through” with --pass the combination of seed released from the tank and the water released from the water source through--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious a system for an assembly line grow pod or a method for pumping seeds to an assembly line grow pod comprising: releasing seeds to a pipe in fluid communication with a pump; moving water from a water source to the pipe in fluid communication with the pump; combining the seeds released from the tank with the water from the water source in the pipe; and passing the combination of seed released from the tank and the water released from the water source through the pump, thereby pumping the combination of the seeds released from the tank and the water from the water source to a grow pod line in fluid 
Lyle et al (US 4,949,656) in view of Bertrand (FR 2580519 A3), teach a similar system and method as the claimed invention.
However, Lyle in view of Bertrand lack a system for an assembly line grow pod or a method for pumping seeds to an assembly line grow pod comprising releasing seeds to a pipe in fluid communication with a pump; moving water from a water source to the pipe in fluid communication with the pump; combining the seeds released from the tank with the water from the water source in the pipe; and passing the combination of seed released from the tank and the water released from the water source through the pump.
Thus the prior art does not fairly teach these features as specifically required by the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707.  The examiner can normally be reached on Mon - Thu 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Christopher D Hutchens/Primary Examiner, Art Unit 3647